DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed 5/4/2022 has been entered. Claims 1-25 remain pending in the application. 

Claim Objections
Claims 10 and 20 are objected to because of the following informalities:
Claim 10 recites “…of the child view:” and should apparently recite “…of the child view comprises:”. Similarly for claim 20.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
        
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “memory storage device…” in claim 11 and “data processing apparatus…” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Ferry et al. (US Patent Application Publication 2013/0332869), referred to a Ferry herein [previously presented].
Lin (US Patent Application Publication 2006/0224952), referred to as Lin herein [previously presented].
Epstein (US Patent Application Publication 2006/0107204), referred to as Epstein herein [previously presented].
Balinsky (US Patent Application Publication 2006/0026504), referred to as Balinsky herein [previously presented].
Yang et al. (US Patent Application Publication 2006/0190847), referred to as Yang herein [previously presented].
Cohen et al. (US Patent Application Publication 2016/0062584), referred to as Cohen herein [previously presented].
Tang et al. (US Patent Application Publication 2007/0240088), referred to as Tang herein.

Examiner’s Note
Strikethrough notation in the pending claims has been added by the Examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, 11, 18-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferry in view of Lin in further view of Tang.


Regarding claim 1, Ferry discloses a method of generating a constraint-based adaptive graphical user interface (GUI) from a 
obtaining a 
identifying a root view of the
determining that the child view is not fully constrained following application of the one or more constraints to the child view; in response to determining that the child view is not fully constrained, applying one or more additional constraints to the child view based on a spatial distance between the child view and an additional view that is a neighbor of the child view in the 

and generating, using the particular combination, a constraint-based adaptive GUI in one or more sizes that differ from a size of the 
However, Ferry appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Lin discloses an adaptive GUI layout with constraints (Lin, Abstract, ¶0021) including,
from a static GUI design (Lin, Abstract – adaptive GUI layout and constraints are developed from a static layout. See also ¶0021, ¶0023-¶0029, ¶0049-¶0052).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the GUI design of Ferry to include a static design based on the teachings of Lin. The motivation for doing so would have been to efficiently preserve the look and feel of a variety of different static documents in a more flexible implementation (Lin, ¶0001-¶0004) for use on a variety of devices and in a variety of settings.
However, Ferry appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Lin discloses an adaptive GUI layout with constraints (Lin, Abstract, ¶0021) including,
a static GUI design (Lin, Abstract – adaptive GUI layout and constraints are developed from a static layout. See also ¶0021, ¶0023-¶0029, ¶0049-¶0052).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the GUI design of Ferry to include a static design based on the teachings of Lin. The motivation for doing so would have been to efficiently preserve the look and feel of a variety of different static documents in a more flexible implementation (Lin, ¶0001-¶0004) for use on a variety of devices and in a variety of settings.
However, Ferry as modified appears not to expressly disclose generating multiple different combinations of constraints that result in the child view being fully constrained; selecting a particular combination among the multiple different combinations of constraints based on graph analysis of the multiple different combinations of constraints. However, in the same field of endeavor Tang discloses arranging a layout (Tang, Abstract with ¶0001-¶0006), including
generating multiple different combinations of constraints that result in the child view being fully constrained; selecting a particular combination among the multiple different combinations of constraints based on graph analysis of the multiple different combinations of constraints (Tang, ¶0006-¶0007 - positive cycle describes a situation in which all constraints cannot be satisfied (a situation in which multiple combinations result in the element being fully constrained). ¶0030-¶0041 - constraint graph is analyzed to detect over-constraint. ¶0043-¶0046 - constraints are de-weighted or ignored to resolve the over constraint).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the constraints of Ferry as modified to include resolution of over-constraint conditions via de-weighting or ignoring constraints based on the teachings of Tang. The motivation for doing so would have been to provide a minimum-perturbation solution where a solution does not otherwise exist (Tang, ¶0020-¶0021), thereby more effectively providing a layout that may be acceptable.


Regarding claim 8, Ferry as modified discloses the elements of claim 1 above, and further discloses determining whether a layout of the root view is specified for a given axis based on a constraint mask being a current state of constraints of a given view (Ferry, Fig. 4 with ¶0047 – horizontal and vertical axis placement constraints. Fig. 20 with ¶0089 – analyzing state of constraints to determine whether the constraints are mutually exclusive or ambiguous, including for a given axis, such as objects constrained to multiple different widths, or widths and positions that exceed the container at an edge).

Regarding claim 9, Ferry as modified discloses the elements of claim 1 above, and further discloses wherein the child view and the additional view that is a neighbor of the child view are each one child view of a plurality of child views, the method further comprising (Ferry, Fig. 14 with ¶0067 – two neighbor views of the child view connected with relative constraints):
identifying each additional view of the plurality of child views that are not fully constrained; and for each additional child view among the plurality of child views that are not fully constrained: applying one or more constraints to the additional child view based on a spatial relation of the child view to borders of the root view (Ferry, Fig. 14 with ¶0067 – automatic determination of a constraint between two child views based on the positional relationship between the views. Both the neighboring view and the child view are constrained with respect to the borders of the root view. ¶0078 – generating constraints to avoid ambiguity);
determining whether the additional child view is fully constrained following application of the one or more constraints to the additional child view; and in response to determining that the additional child view is not fully constrained, applying one or more additional constraints to the additional child view based on a spatial distance between the additional child view and one or more other additional views that are neighbors to the additional child view in the static GUI design, wherein (Ferry, Fig. 14 with ¶0067 – automatic determination of a constraint between two child views based on the positional relationship between the views. This process can be repeated. ¶0054-¶0055, ¶0057 – automatic determination of constraints between two child views based on change of position or initial placement. See also, ¶0078 – generating constraints to avoid ambiguity. See also, ¶0069 – updating the minimum distance constraint to further constrain the views to a larger minimum distance after the minimum distance constraint is set):
generating the constraint-based adaptive GUI in one or more sizes that differ from a size of the static GUI design further comprises generating the constraint-based adaptive GUI based on each of the one or more constraints applied to each additional child view and each of the one or more additional constraints applied to each additional child view (Ferry, Figs. 12-16 with ¶0064-¶0067 and ¶0070-¶0072 – child views are generated with respect to the window as the window size is adjusted).

Regarding claim 11, Ferry discloses a system for generating a constraint-based adaptive graphical user interface (GUI) from a 
obtaining a 
identifying a child view of the 
determining that the child view is not fully constrained following application of the one or more constraints to the child view; in response to determining that the child view is not fully constrained, applying one or more additional constraints to the child view based on a spatial distance between the child view and an additional view that is a neighbor of the child view in the 

and generating, using the particular combination, a constraint-based adaptive GUI in one or more sizes that differ from a size of the 
However, Ferry appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Lin discloses an adaptive GUI layout with constraints (Lin, Abstract, ¶0021) including,
a static GUI design (Lin, Abstract – adaptive GUI layout and constraints are developed from a static layout. See also ¶0021, ¶0023-¶0029, ¶0049-¶0052).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the GUI design of Ferry to include a static design based on the teachings of Lin. The motivation for doing so would have been to efficiently preserve the look and feel of a variety of different static documents in a more flexible implementation (Lin, ¶0001-¶0004) for use on a variety of devices and in a variety of settings.
However, Ferry as modified appears not to expressly disclose generating multiple different combinations of constraints that result in the child view being fully constrained; selecting a particular combination among the multiple different combinations of constraints based on graph analysis of the multiple different combinations of constraints. However, in the same field of endeavor Tang discloses arranging a layout (Tang, Abstract with ¶0001-¶0006), including
generating multiple different combinations of constraints that result in the child view being fully constrained; selecting a particular combination among the multiple different combinations of constraints based on graph analysis of the multiple different combinations of constraints (Tang, ¶0006-¶0007 - positive cycle describes a situation in which all constraints cannot be satisfied (a situation in which multiple combinations result in the element being fully constrained). ¶0030-¶0041 - constraint graph is analyzed to detect over-constraint. ¶0043-¶0046 - constraints are de-weighted or ignored to resolve the over constraint).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the constraints of Ferry as modified to include resolution of over-constraint conditions based on the teachings of Tang. The motivation for doing so would have been to provide a minimum-perturbation solution where a solution does not otherwise exist (Tang, ¶0020-¶0021), thereby more effectively providing a layout that may be acceptable.

Regarding claim 18, Ferry as modified discloses the elements of claim 11 above, and further discloses the operations further comprising determining whether a layout of the root view is specified for a given axis based on a constraint mask being a current state of constraints of a given view (Ferry, Fig. 4 with ¶0047 – horizontal and vertical axis placement constraints. Fig. 20 with ¶0089 – analyzing state of constraints to determine whether the constraints are mutually exclusive or ambiguous, including for a given axis, such as objects constrained to multiple different widths, or widths and positions that exceed the container at an edge).

Regarding claim 19, Ferry as modified discloses the elements of claim 11 above, and further discloses wherein the child view and the additional view that is a neighbor of the child view are each one child view of a plurality of child views, the operations further comprising (Ferry, Fig. 14 with ¶0067 – two neighbor views of the child view connected with relative constraints):
identifying each additional view of the plurality of child views that are not fully constrained; and for each additional child view among the plurality of child views that are not fully constrained: applying one or more constraints to the additional child view based on a spatial relation of the child view to borders of the root view (Ferry, Fig. 14 with ¶0067 – automatic determination of a constraint between two child views based on the positional relationship between the views. ¶0078 – generating constraints to avoid ambiguity);
determining whether the additional child view is fully constrained following application of the one or more constraints to the additional child view; and in response to determining that the additional child view is not fully constrained, applying one or more additional constraints to the additional child view based on a spatial distance between the additional child view and one or more other additional views that are neighbors to the additional child view in the static GUI design, wherein (Ferry, Fig. 14 with ¶0067 – automatic determination of a constraint between two child views based on the positional relationship between the views. This process can be repeated. ¶0054-¶0055, ¶0057 – automatic determination of constraints between two child views based on change of position or initial placement. See also, ¶0078 – generating constraints to avoid ambiguity. See also, ¶0069 – updating the minimum distance constraint to further constrain the views to a larger minimum distance after the minimum distance constraint is set):
generating the constraint-based adaptive GUI in one or more sizes that differ from a size of the static GUI design further comprises generating the constraint-based adaptive GUI based on each of the one or more constraints applied to each additional child view and each of the one or more additional constraints applied to each additional child view (Ferry, Figs. 12-16 with ¶0064-¶0067 and ¶0070-¶0072 – child views are generated with respect to the window as the window size is adjusted).

Regarding claim 21, Ferry discloses a non-transitory computer storage medium encoded with a computer program, the computer program comprising instructions that when executed by a data processing apparatus cause the data processing apparatus to perform operations comprising (Ferry, Abstract – user interface defined with relative constraints. ¶0059 – contents respond to dynamic changes of user interface size. Fig. 1 with ¶0035 – processor executing instructions stored in hardware memory. This element is interpreted under 35 U.S.C. 112(f) as the hardware memory and processor as described in Applicant’s Specification ¶00120 and ¶00122):
obtaining a 
identifying a child view of the 
determining that the child view is not fully constrained following application of the one or more constraints to the child view; in response to determining that the child view is not fully constrained, applying one or more additional constraints to the child view based on a spatial distance between the child view and an additional view that is a neighbor of the child view in the See also ¶0078-¶0079 – automatic constraints with respect to other child views are determined to prevent child view ambiguity in terms of position and size);

and generating, using the particular combination, a constraint-based adaptive GUI in one or more sizes that differ from a size of the 
However, Ferry appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Lin discloses an adaptive GUI layout with constraints (Lin, Abstract, ¶0021) including,
a static GUI design (Lin, Abstract – adaptive GUI layout and constraints are developed from a static layout. See also ¶0021, ¶0023-¶0029, ¶0049-¶0052).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the GUI design of Ferry to include a static design based on the teachings of Lin. The motivation for doing so would have been to efficiently preserve the look and feel of a variety of different static documents in a more flexible implementation (Lin, ¶0001-¶0004) for use on a variety of devices and in a variety of settings.
However, Ferry appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Lin discloses an adaptive GUI layout with constraints (Lin, Abstract, ¶0021) including,
a static GUI design (Lin, Abstract – adaptive GUI layout and constraints are developed from a static layout. See also ¶0021, ¶0023-¶0029, ¶0049-¶0052).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the GUI design of Ferry to include a static design based on the teachings of Lin. The motivation for doing so would have been to efficiently preserve the look and feel of a variety of different static documents in a more flexible implementation (Lin, ¶0001-¶0004) for use on a variety of devices and in a variety of settings.
However, Ferry as modified appears not to expressly disclose generating multiple different combinations of constraints that result in the child view being fully constrained; selecting a particular combination among the multiple different combinations of constraints based on graph analysis of the multiple different combinations of constraints. However, in the same field of endeavor Tang discloses arranging a layout (Tang, Abstract with ¶0001-¶0006), including
generating multiple different combinations of constraints that result in the child view being fully constrained; selecting a particular combination among the multiple different combinations of constraints based on graph analysis of the multiple different combinations of constraints (Tang, ¶0006-¶0007 - positive cycle describes a situation in which all constraints cannot be satisfied (a situation in which multiple combinations result in the element being fully constrained). ¶0030-¶0041 - constraint graph is analyzed to detect over-constraint. ¶0043-¶0046 - constraints are de-weighted or ignored to resolve the over constraint).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the constraints of Ferry as modified to include resolution of over-constraint conditions based on the teachings of Tang. The motivation for doing so would have been to provide a minimum-perturbation solution where a solution does not otherwise exist (Tang, ¶0020-¶0021), thereby more effectively providing a layout that may be acceptable.

Claims 2, 12, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferry in view of Lin in further view of Tang in further view of Yang

Regarding claim 2, Ferry as modified discloses the elements of claim 1 above, and further discloses generating a layout graph that includes a 
assigning a respective weight to each of the graph edges, wherein the weight assigned to each graph edge is based on a spatial distance between the child view and an additional 
However, in the same field of endeavor, Yang discloses an object layout with constraints for relative object positioning (Yang, Abstract),
including representing objects and object spatial relationships through vertices (Yang, Figs. 22-23 with ¶0054-¶0055. See also Fig. 30 with ¶0062).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the GUI design of Ferry to include vertices based on the teachings of Yang. The motivation for doing so would have been to more effectively represent the spatial relationship between objects, including spatial distances directed along vertices (Yang, ¶0054 and Fig. 30 with ¶0062).

Regarding claim 12, Ferry as modified discloses the elements of claim 11 above, and further discloses generating a layout graph that includes a 
assigning a respective weight to each of the graph edges, wherein the weight assigned to each graph edge is based on a spatial distance between the child view and an additional 
However, in the same field of endeavor, Yang discloses an object layout with constraints for relative object positioning (Yang, Abstract),
including representing objects and object spatial relationships through vertices (Yang, Figs. 22-23 with ¶0054-¶0055. See also Fig. 30 with ¶0062).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the GUI design of Ferry to include vertices based on the teachings of Yang. The motivation for doing so would have been to more effectively represent the spatial relationship between objects, including spatial distances directed along vertices (Yang, ¶0054 and Fig. 30 with ¶0062).

Regarding claim 22, Ferry as modified discloses the elements of claim 21 above, and further discloses wherein the operations further comprise: generating a layout graph that includes a 
assigning a respective weight to each of the graph edges, wherein the weight assigned to each graph edge is based on a spatial distance between the child view and an additional 
However, in the same field of endeavor, Yang discloses an object layout with constraints for relative object positioning (Yang, Abstract),
including representing objects and object spatial relationships through vertices (Yang, Figs. 22-23 with ¶0054-¶0055. See also Fig. 30 with ¶0062).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the GUI design of Ferry to include vertices based on the teachings of Yang. The motivation for doing so would have been to more effectively represent the spatial relationship between objects, including spatial distances directed along vertices (Yang, ¶0054 and Fig. 30 with ¶0062).

Claims 3-4, 13-14, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferry in view of Lin in further view of Tang in further view of Cohen.

Regarding claim 3, Ferry as modified discloses the elements of claim 1 above, and further discloses detecting a display change at a user device, wherein detecting the display change at the user device comprises one of 
However, Ferry as modified appears not to expressly disclose the elements in strikethrough above. However, in the same field of endeavor, Cohen discloses configuration graphical object layout for display (Cohen, Abstract),
including detecting a change in orientation and configuring the layout according to the change (Cohen, ¶0222 and ¶0235).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the GUI design of Ferry to include a detecting an orientation change based on the teachings of Lin. The motivation for doing so would have been to automatically adapt to changes in device use, saving the user time and efficiently providing an organized and readable display (Cohen, ¶0003).

Regarding claim 4, Ferry as modified discloses the elements of claim 3 above, and further discloses wherein, in response to detecting the display change at the user device, the method further comprises: detecting a size of an end display from the display change; applying the constraint-based adaptive GUI to create an end display GUI for the end display that matches the detected size of the end display; and providing the end display GUI to the end display (Ferry, Figs. 12-16 with ¶0064-¶0067 and ¶0070-¶0072 – Child views are generated with respect to the window as the window size is adjusted. Cohen, ¶0190, ¶0221-¶0222, and ¶0235 – detecting display changes).

Regarding claim 13, Ferry as modified discloses the elements of claim 11 above, and further discloses the operations further comprising detecting a display change at a user device, wherein 
However, Ferry as modified appears not to expressly disclose the elements in strikethrough above. However, in the same field of endeavor, Cohen discloses configuration graphical object layout for display (Cohen, Abstract),
including detecting a change in orientation and configuring the layout according to the change (Cohen, ¶0222 and ¶0235).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the GUI design of Ferry to include a detecting an orientation change based on the teachings of Lin. The motivation for doing so would have been to automatically adapt to changes in device use, saving the user time and efficiently providing an organized and readable display (Cohen, ¶0003).

Regarding claim 14, Ferry as modified discloses the elements of claim 13 above, and further discloses in response to detecting the display change at the user device, the operations further comprising: detecting a size of an end display from the display change; applying the constraint-based adaptive GUI to create an end display GUI for the end display that matches the detected size of the end display; and providing the end display GUI to the end display (Ferry, Figs. 12-16 with ¶0064-¶0067 and ¶0070-¶0072 – Child views are generated with respect to the window as the window size is adjusted. Cohen, ¶0190, ¶0221-¶0222, and ¶0235 – detecting display changes).

Regarding claim 23, Ferry as modified discloses the elements of claim 21 above, and further discloses the operations further comprising detecting a display change at a user device, wherein 
However, Ferry as modified appears not to expressly disclose the elements in strikethrough above. However, in the same field of endeavor, Cohen discloses configuration graphical object layout for display (Cohen, Abstract),
including detecting a change in orientation and configuring the layout according to the change (Cohen, ¶0222 and ¶0235).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the GUI design of Ferry to include a detecting an orientation change based on the teachings of Lin. The motivation for doing so would have been to automatically adapt to changes in device use, saving the user time and efficiently providing an organized and readable display (Cohen, ¶0003).

Regarding claim 24, Ferry as modified discloses the elements of claim 23 above, and further discloses wherein, in response to detecting the display change at the user device, the operations further comprise: detecting a size of an end display from the display change; applying the constraint-based adaptive GUI to create an end display GUI for the end display that matches the detected size of the end display; and providing the end display GUI to the end display (Ferry, Figs. 12-16 with ¶0064-¶0067 and ¶0070-¶0072 – Child views are generated with respect to the window as the window size is adjusted. Cohen, ¶0190, ¶0221-¶0222, and ¶0235 – detecting display changes).



Claims 5, 7, 15, 17, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferry in view of Lin in further view of Tang in further view of Epstein.

Regarding claim 5, Ferry as modified discloses the elements of claim 1 above, and further discloses identifying a grandchild view of the static GUI design that is nested 
However, Ferry appears not to expressly disclose that the container is a child view. However, in the same field of endeavor, Epstein discloses generating a layout for content (Epstein, Abstract) including
identifying a grandchild view that is nested within the child view; and treating the grandchild and child view consistently (Epstien, Fig. 1 with ¶0026-¶0027, ¶0031 – each object is viewed as an “inner world” which has its own layout, recursively within an unlimited number of levels).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the objects, containers, and window of Ferry to be treated as a hierarchy of internally consistent layouts based on the teachings of Epstein. The motivation for doing so would have been to increase flexibility and enable deeper more complex organization, especially in a complex structure where coarse and fine grained perspectives may be desired (Epstein, ¶0026, ¶0031).

Regarding claim 7, Ferry as modified discloses the elements of claim 5 above, and further discloses wherein applying one or more constraints to the grandchild view based on the spatial relation of the grandchild view to borders of the child view comprises: determining whether a center of the grandchild view is equal to the center of the child view; and creating a constraint between the center of the grandchild view and the center of the child view when the center of the grandchild view is equal to the center of the child view (Ferry, ¶0061-¶0063, ¶0082-¶0083 – constraint to keep the view in the center of container).

Regarding claim 15, Ferry as modified discloses the elements of claim 11 above, and further discloses identifying a grandchild view of the static GUI design that is nested 
However, Ferry appears not to expressly disclose that the container is a child view. However, in the same field of endeavor, Epstein discloses generating a layout for content (Epstein, Abstract) including
identifying a grandchild view that is nested within the child view; and treating the grandchild and child view consistently (Epstien, Fig. 1 with ¶0026-¶0027, ¶0031 – each object is viewed as an “inner world” which has its own layout, recursively within an unlimited number of levels).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the objects, containers, and window of Ferry to be treated as a hierarchy of internally consistent layouts based on the teachings of Epstein. The motivation for doing so would have been to increase flexibility and enable deeper more complex organization, especially in a complex structure where coarse and fine grained perspectives may be desired (Epstein, ¶0026, ¶0031).

Regarding claim 17, Ferry as modified discloses the elements of claim 15 above, and further discloses wherein applying one or more constraints to the grandchild view based on the spatial relation of the grandchild view to borders of the child view comprises: determining whether a center of the grandchild view is equal to the center of the child view; and creating a constraint between the center of the grandchild view and the center of the child view when the center of the grandchild view is equal to the center of the child view (Ferry, ¶0061-¶0063, ¶0082-¶0083 – constraint to keep the view in the center of container).

Regarding claim 25, Ferry as modified discloses the elements of claim 21 above, and further discloses wherein the operations further comprise: identifying a grandchild view of the static GUI design that is nested 
However, Ferry appears not to expressly disclose that the container is a child view. However, in the same field of endeavor, Epstein discloses generating a layout for content (Epstein, Abstract) including
identifying a grandchild view that is nested within the child view; and treating the grandchild and child view consistently (Epstien, Fig. 1 with ¶0026-¶0027, ¶0031 – each object is viewed as an “inner world” which has its own layout, recursively within an unlimited number of levels).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the objects, containers, and window of Ferry to be treated as a hierarchy of internally consistent layouts based on the teachings of Epstein. The motivation for doing so would have been to increase flexibility and enable deeper more complex organization, especially in a complex structure where coarse and fine grained perspectives may be desired (Epstein, ¶0026, ¶0031).


Claims 6, 10, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferry in view of Lin in further view of Tang in further view of Epstein in further view of Balinsky.

Regarding claim 6, Ferry as modified discloses the elements of claim 5 above, and further discloses wherein applying one or more constraints to the grandchild view based on the spatial relation of the grandchild view to borders of the child view comprises: determining whether one or more edges of the grandchild view overlap with one or more edges of the child view; and creating a constraint between the one or more edges of the grandchild view and the one or more edges of the child view window with position constraints relative to the window borders. Constraints for both horizontal and vertical root view axes are placed on the corresponding axis of movement for the child view. Horizontal constraints, for example, are between the edge of the root view in the horizontal direction and the edge of the child view in the horizontal direction. ¶0089 – determining whether a child view exceeds the boundaries of the root view).
However, Ferry as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Balinsky discloses arranging content according to rules, (Balinsky, Abstract) including,
when there is content overlap, creating an adjusted layout by placing the overlapping content relative to the overlap boundary in the axis of an extendable dimension (Balinsky, Figs. 5C-5D with ¶0077-¶0081 – object 604 is laid out relative to the new boundary from 600 to prevent unwanted overlap).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified window overlap prevention of Ferry impose a relative constraint based on the teachings of Balinsky. The motivation for doing so would have been to efficiently prevent unwanted overlap in conditions where there is an extendible direction available to move the object (Balinsky, ¶0078).

Regarding claim 10, Ferry as modified discloses the elements of claim 1 above, and further discloses wherein applying one or more constraints to the child view based on a spatial relation of the child view to borders of the root view includes for each axis of the root view and a corresponding axis of the child view: determining whether an edge of the child view overlaps an edge of the root view; with ¶0047-¶0049 – child element is placed within the root GUI window with position constraints relative to the window borders. Constraints for both horizontal and vertical root view axes are placed on the corresponding axis of movement for the child view. Horizontal constraints, for example, are between the edge of the root view in the horizontal direction and the edge of the child view in the horizontal direction. ¶0089 – determining whether a child view exceeds the boundaries of the root view).
However, Ferry as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Balinsky discloses arranging content according to rules, (Balinsky, Abstract) including,
in response to determining content overlap, creating an adjusted layout by placing the overlapping content relative to the overlap boundary in the axis of an extendable dimension (Balinsky, Figs. 5C-5D with ¶0077-¶0081 – object 604 is laid out relative to the new boundary from 600 to prevent unwanted overlap).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified window overlap prevention of Ferry impose a relative constraint based on the teachings of Balinsky. The motivation for doing so would have been to efficiently prevent unwanted overlap in conditions where there is an extendible direction available to move the object (Balinsky, ¶0078).

Regarding claim 16, Ferry as modified discloses the elements of claim 15 above, and further discloses wherein applying one or more constraints to the grandchild view based on the spatial relation of the grandchild view to borders of the child view comprises: determining whether one or more edges of the grandchild view overlap with one or more edges of the child view; and creating a constraint between the one or more edges of the grandchild view and the one or more edges of the child view 
However, Ferry as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Balinsky discloses arranging content according to rules, (Balinsky, Abstract) including,
when there is content overlap, creating an adjusted layout by placing the overlapping content relative to the overlap boundary in the axis of an extendable dimension (Balinsky, Figs. 5C-5D with ¶0077-¶0081 – object 604 is laid out relative to the new boundary from 600 to prevent unwanted overlap).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified window overlap prevention of Ferry impose a relative constraint based on the teachings of Balinsky. The motivation for doing so would have been to efficiently prevent unwanted overlap in conditions where there is an extendible direction available to move the object (Balinsky, ¶0078).

Regarding claim 20, Ferry as modified discloses the elements of claim 11 above, and further discloses wherein applying one or more constraints to the child view based on a spatial relation of the child view to borders of the root view includes for each axis of the root view and a corresponding axis of the child view: determining whether an edge of the child view overlaps an edge of the root view; 
However, Ferry as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Balinsky discloses arranging content according to rules, (Balinsky, Abstract) including,
in response to determining content overlap, creating an adjusted layout by placing the overlapping content relative to the overlap boundary in the axis of an extendable dimension (Balinsky, Figs. 5C-5D with ¶0077-¶0081 – object 604 is laid out relative to the new boundary from 600 to prevent unwanted overlap).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified window overlap prevention of Ferry impose a relative constraint based on the teachings of Balinsky. The motivation for doing so would have been to efficiently prevent unwanted overlap in conditions where there is an extendible direction available to move the object (Balinsky, ¶0078).




Response to Arguments
Applicant’s arguments, filed 5/4/2022, with respect to rejections under prior art have been fully considered and are moot upon a new ground(s) of rejection, as necessitated by amendment, as outlined above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W PARCHER/Primary Examiner, Art Unit 2175